                                                                                   Seyfarth Shaw LLP
                                                                                    620 Eighth Avenue
                                                                             New York, New York 10018
                                                                                      T (212) 218-5500
                                                                                      F (212) 218-5526

                                                                                   jegan@seyfarth.com
                                                                                      T (212) 218-5291

                                                                                     www.seyfarth.com


November 25, 2019                                                 USDC SDNY
                                                                  DOCUMENT
VIA ECF
                                                                  ELECTRONICALLY FILED
Hon. Lorna G. Schofield                                           DOC #:
U.S. District Court for the Southern District of New York         DATE FILED: 11/26/2019
Thurgood Marshall United States Courthouse
40 Foley Square
Courtroom 1106
New York, NY 10007

Re:     Delacruz v. Nike, Inc. - Civil Action No. 1:19-cv-10292-LGS

Dear Judge Schofield:

         This firm represents Defendant Nike, Inc. (“Defendant”) in the above-referenced matter.
We write, with the consent of Plaintiff Emanuel Delacruz (“Plaintiff”), to respectfully request a
thirty (30) day extension of time for Defendant to respond to the Complaint, up to and including
January 2, 2020. This letter is the first request for an extension of this deadline.

      By way of background, Plaintiff commenced this action on or about November 5, 2019.
(ECF No. 1.) Plaintiff served the Summons and Complaint on November 12, 2019, and
Defendant’s responsive pleading is due on December 3, 2019. (ECF No. 6.)

         Upon being engaged to represent Defendant, the undersigned communicated with
Plaintiff’s counsel to request an extension of Defendant’s time to respond to the Complaint.
Plaintiff has agreed to extend this deadline to January 2, 2020. The reason for this request is to
allow time for Defendant to investigate the allegations in the Complaint.

        We respectfully submit this request in good faith and not to cause undue delay. The
granting of this request will not impact any other scheduled deadlines. We thank the Court for
its time and attention to this matter.

Respectfully submitted,

SEYFARTH SHAW LLP                 Application GRANTED. Defendant shall respond to the Complaint
                                  by January 2, 2020.

                                  Dated: November 26, 2019
/s/ John W. Egan                         New York, New York
John W. Egan




60400398v.1
